NUMBER 13-12-00406-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


ARNOLD CARRIZALES,                                                        Appellant,

                                           v.

THE STATE OF TEXAS,                                                        Appellee.


                       On appeal from the County Court
                            of Bee County, Texas.


                                      OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Longoria
                    Opinion by Justice Rodriguez
      Appellant Arnold Carrizales challenges his conviction for class B misdemeanor

criminal mischief. See TEX. PENAL CODE ANN. § 28.03(a)(1), (b)(2) (West 2011). By two

issues, Carrizales argues the evidence was insufficient to establish (1) that the alleged
offense was committed, i.e., the corpus delicti of the offense, or (2) Carrizales's identity as

the person who committed the offense. We affirm.

                                      I. Background

       Carrizales was charged by information with committing criminal mischief for

damaging the vehicle of Ramona Gomez "by throwing screws and nails into the road

causing flat tires." Carrizales pleaded not guilty, and his case was tried to the bench.

       At trial, Gomez testified that she and her family live on a private road that connects

to a county road that then connects to state highway 181 outside of Beeville, Texas.

Gomez testified that there was an oil well at the end of their private road and that

eighteen-wheelers often drove past their home on the way to the well. Gomez testified

that, to drive to work in the mornings, both she and her husband travel first on their private

road then turn on the county road, which they then travel on to highway 181. Gomez

testified that Carrizales is her cousin. Carrizales lives on the county road in between the

Gomezes' home and highway 181, and both Gomez and her husband drive by

Carrizales's home every day on their way to and from work.

       In the past, Carrizales expressed concern to Gomez over the speed at which she

and her husband drive on the county road.            Gomez testified that at some point,

Carrizales had placed logs in the roadway adjacent to his home to force Gomez and her

husband to drive slower. In late 2009 and early 2010, Gomez and her husband began

having flat tires on their vehicles. When they repaired their vehicles, they discovered the

same type of roofing, or sheet metal, screws in the tires on both of their vehicles. Gomez

testified that neither she nor her husband had trouble with screws in their tires before this

                                              2
point. Gomez testified that she believed Carrizales threw the screws in the roadway and

filed a complaint with the sheriff's department to that effect. On cross-examination,

Gomez testified that she never saw Carrizales throwing screws in the roadway.

        Next, Steve Linam with the Bee County Sheriff's department testified that he

investigated Gomez's complaint. Linam testified that he recovered the screws that had

caused the flat tires on Gomez's vehicle. Linam also testified that an officer who had

gone out in a patrol car to Carrizales's home to investigate returned with flat tires and that

the screws found in the patrol car's tires were the same type of sheet metal screws

Gomez found in her tires. Linam testified that the first time he called Carrizales to

interview him about the complaint, Carrizales denied throwing screws in the road. The

second time he interviewed him, Carrizales became upset and threatened to report Linam

to his supervisor.

        On cross-examination, Linam testified that he did not search Carrizales's property

for the type of screws discovered in the tires. Linam also testified that he did not discover

any screws in the roadway near Carrizales's home.

        Carrizales then testified on his own behalf. He admitted putting the logs in the

roadway, but denied throwing screws onto the roadway. Carrizales confirmed the oil

well traffic that Gomez mentioned in her testimony.1 On cross-examination by the State,

Carrizales admitted that the logs he placed in the roadway did not slow the Gomezes

down.

        After argument by the State and the defense, the trial court found Carrizales guilty

        1
            The defense also called Jimmy Alaniz, an investigator with the public defender's office, who
testified that there was an operating gas well at the end of the Gomezes' private road.
                                                   3
of the charged offense. The court sentenced Carrizales to thirty days in county jail,

suspended for one year on the condition that Carrizales pay $166.58 in restitution, have

no contact with Gomez, and commit no other offenses. This appeal followed.2

                         II. Standard of Review and Applicable Law

        In a sufficiency review, courts examine the evidence in the light most favorable to

the verdict to determine whether "any rational fact finder could have found guilt beyond a

reasonable doubt." Jackson v. Virginia, 443 U.S. 307, 319 (1979); see Brooks v. State,

323 S.W.3d 893, 895 (Tex. Crim. App. 2010). This standard requires reviewing courts to

resolve any evidentiary inconsistencies in favor of the judgment, keeping in mind that the

fact finder is the exclusive judge of the facts, the credibility of the witnesses, and the

weight to give their testimony. Brooks, 323 S.W.3d at 899. Appellate courts do not

reevaluate the weight and credibility of the evidence; they only ensure that the fact finder

reached a rational decision. Laster v. State, 275 S.W.3d 512, 517 (Tex. Crim. App.

2009). A fact finder may support its verdict with reasonable inferences drawn from the

evidence, and it is up to the fact finder to decide which inference is most reasonable. Id.

at 523. Further, when the record supports conflicting inferences, we presume that the

fact finder resolved the conflicts in favor of the verdict and defer to that determination.

Merritt v. State, 368 S.W.3d 516, 525–26 (Tex. Crim. App. 2012).

        Legal sufficiency is measured by the elements of the offense as defined by a


        2
          The State has not filed an appellate brief in response to Carrizales's contentions. See Siverand v.
State, 89 S.W.3d 216, 219 (Tex. App.—Corpus Christi 2002, no pet.) ("The Texas Rules of Appellate
Procedure require appellant to either file a brief or state that he no longer desires to prosecute the appeal.
TEX. R. APP. P. 38.8(b). However, there is no corresponding rule requiring the State to file a brief in
response to appellant's brief.").
                                                      4
hypothetically correct jury charge.3 Villarreal v. State, 286 S.W.3d 321, 327 (Tex. Crim.

App. 2009). "Such a charge is one that accurately sets out the law, is authorized by the

indictment, does not unnecessarily increase the State's burden of proof or unnecessarily

restrict the State's theories of liability, and adequately describes the particular offense for

which the defendant was tried." Id. As authorized by the information in this case, a

person commits criminal mischief if "without the effective consent of the owner[,] . . . he

intentionally or knowingly damages or destroys the tangible property of the owner" and

"the amount of pecuniary loss is $50 or more but less than $500." TEX. PENAL CODE ANN.

§ 28.03(a)(1), (b)(2).

        It is not necessary that the evidence directly proves the defendant's guilt;

"[c]ircumstantial evidence is as probative as direct evidence in establishing the guilt of the

actor, and circumstantial evidence alone can be sufficient to establish guilt." Hooper v.

State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007); see Kuciemba v. State, 310 S.W.3d 460,

462 (Tex. Crim. App. 2010). A defendant's intent, in particular, may be inferred from his

words, acts, and conduct. Patrick v. State, 906 S.W.2d 481, 487 (Tex. Crim. App. 1995).

In other words, intent and knowledge are fact questions and are almost always proven

through evidence of the circumstances surrounding the crime. Robles v. State, 664
S.W.2d 91, 94 (Tex. Crim. App. 1984). Finally, we note that both the identity of the

accused and the corpus delicti of an offense may be proven by circumstantial evidence.

See Earls v. State, 707 S.W.2d 82, 85 (Tex. Crim. App. 1986); see also Wheeler v. State,

35 S.W.3d 126, 134 (Tex. App.—Texarkana 2000, pet. ref'd); Clark v. State, No.

        3
         This standard applies to evidence presented in a bench trial as well as to cases tried to a jury.
See Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997).
                                                    5
13–10–00496–CR, 2011 WL 3821055, at *4 (Tex. App.—Corpus Christi Aug. 25, 2011,

no pet.) (mem. op., not designated for publication).

                                    III. Corpus Delicti

       By his first issue, Carrizales argues that the evidence was insufficient to prove that

the crime of criminal mischief actually occurred in this case. Carrizales argues that the

State presented no evidence that any person placed screws in the road intentionally to

damage Gomez's tires.

       In general, "[t]he corpus delicti of a crime—any crime—simply consists of the fact

that the crime in question has been committed by someone."              Fisher v. State, 851
S.W.2d 298, 303 (Tex. Crim. App. 1993) (citations omitted). We have found no case law

regarding corpus delicti in the context of criminal mischief, specifically. Carrizales urges

the Court to consider the corpus delicti jurisprudence developed in arson cases in order to

determine what the State must prove to establish the corpus delicti of criminal mischief.

We agree with Carrizales that the arson corpus deliciti cases are instructive.

       In both arson and criminal mischief cases, the State must prove that a person

acted intentionally, knowingly, or recklessly to destroy or damage property. Compare

TEX. PENAL CODE ANN. § 28.02 (West 2011), with id. § 28.03(a). Specifically, courts have

held that the corpus delicti of arson is the willful burning of property; proof that the

property merely burned is insufficient. See Wheeler, 35 S.W.3d at 134–35; see also Orr

v. State, 306 S.W.3d 380, 394 (Tex. App.—Fort Worth 2010, no pet.) ("'To establish the

corpus delicti in arson cases[,] it is necessary to show that a fire occurred and that the fire

was designedly set by someone.'" (quoting Mosher v. State, 901 S.W.2d 547, 549 (Tex.

                                              6
App.—El Paso 1995, no pet.), citing Troncosa v. State, 670 S.W.2d 671, 680 (Tex.

App.—San Antonio 1984, no pet.)). Similarly, in criminal mischief cases, proof that

property has merely been damaged or destroyed is not enough; rather, to establish the

corpus delicti of criminal mischief, the State must show that the destruction or damage

occurred and that the destruction or damage was intentionally or knowingly caused by a

person. See TEX. PENAL CODE ANN. § 28.03(a). Here, as posited by Carrizales, that

means the State was required to prove that "the screws ended up in [Gomez's] tires due

to a person's intentional [or knowing] act."

       With the foregoing established, we now turn to the evidence in this case.

Carrizales argues that there was no direct evidence that he placed the screws in the

roadway. He points to testimony that no screws were found in the roadway and that no

one saw him place any screws in the roadway. Carrizales argues that the evidence at

trial regarding the screws in the Gomezes' tires was as consistent with accident as it was

with criminality. We disagree.

       As asserted by Carrizales, it is true that there was no direct evidence that

Carrizales placed the screws in the road.          But there was sufficient circumstantial

evidence that he committed the offense. Carrizales admitted that he had had a conflict

with the Gomezes in the past over the speed at which they drove past his house on the

county road. He even admitted that he had placed logs in the roadway in an attempt to

slow them down, but that the logs had not curbed the Gomezes' speeding. There was

evidence that the Gomezes had never had trouble with screws in their tires until the

dispute arose with Carrizales. Finally, the patrol car that had gone to Carrizales's home

                                               7
to take the initial report ended up with flat tires caused by the same type of sheet metal

screws that caused the flat tires in the Gomezes's vehicles.           Although there was

testimony that supported an inference that the Gomezes could have picked up screws in

their tires elsewhere—from screws dropped by the oil well vehicles or from elsewhere in

their drives to and from work—it was within the purview of the trial court to resolve this

conflicting evidence, and we presume that the court did so in favor of the verdict. See

Merritt, 368 S.W.3d at 525–26.

       We conclude that the foregoing circumstantial evidence shows that Carrizales

intentionally placed the screws in the roadway to damage the Gomezes' tires. It was

reasonable for the fact finder to infer from Carrizales's words and actions that he had a

motive to damage the Gomezes' tires. See Guevara v. State, 152 S.W.3d 45, 50 (Tex.

Crim. App. 2004) (holding that motive is circumstantial evidence of intent); see also

Patrick, 906 S.W.2d at 487.       The evidence of motive combined with the physical

evidence, i.e., that the same type of screws were recovered from both the Gomezes'

vehicles and the patrol car, allowed a rational fact finder in this case to conclude that the

State had established the corpus delicti of criminal mischief. See Wheeler, 35 S.W.3d at

134; see also Clark, 2011 WL 3821055, at *4.           In other words, the evidence was

sufficient to support the trial court's conclusion that the destruction and damage to the

Gomezes' tires were intentionally caused by Carrizales. See Jackson, 443 U.S. at 319;

Brooks, 323 S.W.3d at 895. We overrule Carrizales's first issue.

                                       IV. Identity

       By his second issue, Carrizales argues that the evidence was insufficient to

                                             8
establish Carrizales's identity as the person who committed the offense. Carrizales

argues that the evidence established only his motive and opportunity to commit the

offense and that evidence of motive and opportunity alone are, as a matter of law,

insufficient to prove identity. See Merritt, 368 S.W.3d at 526. Again, we disagree.

       The same evidence that circumstantially established the corpus delicti of the

offense also circumstantially established Carrizales's identity. See Earls, 707 S.W.2d at

85. We note that Carrizales appears to concede that the evidence establishes that he

had the motive and opportunity to commit the offense; he was unhappy with the speed at

which the Gomezes were driving on the road outside his home (motive), and he lived near

the Gomezes (opportunity). The evidence of motive and opportunity, while not sufficient

alone, are nonetheless circumstances linking Carrizales to the crime. See Merritt, 368
S.W.3d at 526 (holding that even though motive and opportunity are not sufficient to

prove identity, they are circumstances indicative of guilt); see also Temple v. State, No.

PD–0888–11, 2012 WL 6861531, at *19 (Tex. Crim. App. Jan. 16, 2013) (same). But the

motive and circumstance evidence is not the only evidence of identity in this case. At

trial, Carrizales admitted that he had placed objects in the road on a prior occasion in an

attempt to slow the Gomezes speeding. Also, the patrol car that went to Carrizales's

home to investigate Gomez's complaint returned with a flat tire caused by the same type

of sheet metal screws that caused the Gomezes' flat tires. Both of the foregoing are

strong circumstantial evidence corroborating the motive and opportunity evidence and

circumstantially identifying Carrizales as the perpetrator of the charged offense. See

Hooper, 214 S.W.3d at 13; see also Kuciemba, 310 S.W.3d at 462; Earls, 707 S.W.2d at

                                            9
85. In short, we are not persuaded by Carrizales's assertions that the only evidence of

identity was the evidence related to motive and opportunity.

       It was within the prerogative of the fact finder in this case to weigh the evidence

before it, and having reviewed the entire record, we cannot conclude that the trial court

acted irrationally in determining beyond a reasonable doubt that Carrizales was the

person who threw the screws in the roadway. See Jackson, 443 U.S. at 319; Brooks,
323 S.W.3d at 895; Laster, 275 S.W.3d at 517. We overrule Carrizales's second issue.

                                     V. Conclusion

       We affirm the judgment of the trial court.




                                                               NELDA V. RODRIGUEZ
                                                               Justice

Publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 21st
day of February, 2013.




                                            10